Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hao Tan, Reg. No. 73,711 on Wednesday, December 15, 2021. 
The application has been amended as follows:
7. (Currently amended) The method of claim 1, wherein determining the frequency-domain offset for each of physical-layer resources that the HARQ-ACK modulation symbol is mapped to comprises: determining the frequency-domain offset based on the number K of REs occupied by the HARQ-ACK modulation symbols and the number M of REs in each OFDM symbol.	
 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
 An updated search has been performed and no prior art has been found that reads on the claims as amended. Therefore, none of the cited prior art whether taken alone or in any reasonable combination, reads on the newly amended claims as shown above.
The prior art of record fails to teach “…determining a frequency-domain offset and a starting position for each of physical-layer resources that a HARQ-ACK modulation symbol is mapped to, wherein the frequency-domain offset is for identifying one of a plurality of resource elements (REs) that different HARQ-ACK modulation symbols are mapped to; and mapping each HARQ-ACK modulation symbol to a corresponding RE according to the starting position and the frequency-domain offset”, as substantially described in independent claim(s) 1 and 14.  These limitations, in combination with the remaining limitations of claim(s) 1 and 14 are not taught nor suggested by the prior art of record.


hen the CSI, BSI and/or BRI report(s) are transmitted within the same OFDM symbol as the HARQ-ACK report, the frequency domain index of the CSI, BSI and/or BRI report(s) can be associated with the frequency domain index of HARQ-ACK. The specific frequency domain index offset can be predefined, configured by high layer signaling, or indicated in the DCI format.
Han et al (US 2019/0081660) , see para.0160,  shows a sending diagram of K-bit ACK/NACK fed back in a PUCCH when a TTI occupies a 7-symbol length. In FIG. 5, N UEs send uplink ACK/NACK messages, each UE feeding back K-bit ACK/NACK, respectively represented by a.sub.K-1, a.sub.K-2, . . . , a.sub.1, a.sub.0. A basic sequence is a QPSK random sequence having a length which is 24, and M=2.sup.K-1 different cyclic shifts, respectively represented by CS.sub.s,0, CS.sub.s,1, . . . , CS.sub.s,i, . . . , CS.sub.s,2.sub.K-1.sub.-1, are allocated to each SC-FDMA symbol of each user, where s represents a symbol index which is an integer within a value range of 0 to 7, and i  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474